Exhibit 10.2

 

Second AMENDMENT TO OFFICE LEASE

 

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into between
CRESCENT 1301 MCKINNEY, L.P., a Delaware limited partnership (“Landlord”), and
KEY ENERGY SERVICES, INC., a Maryland corporation (“Tenant”), with reference to
the following:

 

A.                                   Landlord and Tenant entered into that
certain Office Lease dated effective as of January 20, 2005, and that certain
First Amendment to Office Lease (the “First Amendment”) dated March 15, 2005 (as
amended, the “Lease”), covering approximately 38,909 square feet of Rentable
Square Footage on floors 17 and 18 (the “Premises”) of the building located at
1301 McKinney, Houston, Texas (the “Building”).

 

B.                                     Landlord and Tenant now desire to further
amend the Lease as set forth below.  Unless otherwise expressly provided in this
Amendment, capitalized terms used in this Amendment shall have the same meanings
as in the Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 


1.                                      SECOND EXPANSION SPACE.  LANDLORD LEASES
TO TENANT AND TENANT LEASES FROM LANDLORD APPROXIMATELY 10,885 SQUARE FEET OF
ADDITIONAL RENTABLE SQUARE FOOTAGE (THE “SECOND EXPANSION SPACE”) LOCATED ON
FLOOR 17 OF THE BUILDING AS SHOWN ON THE ATTACHED EXHIBIT “A”, WHICH IS
INCORPORATED INTO THIS AMENDMENT FOR ALL PURPOSES.  THE TERM “PREMISES” AS USED
IN THE LEASE MEANS AND INCLUDES APPROXIMATELY 49,794 SQUARE FEET OF RENTABLE
SQUARE FOOTAGE, BEING THE SUM OF THE RENTABLE SQUARE FOOTAGE OF THE CURRENT
PREMISES (38,909 SQUARE FEET OF RENTABLE SQUARE FOOTAGE) AND THE SECOND
EXPANSION SPACE.  THE LEASE OF THE SECOND EXPANSION SPACE IS SUBJECT TO ALL OF
THE TERMS AND CONDITIONS OF THE LEASE CURRENTLY IN EFFECT, EXCEPT AS MODIFIED IN
THIS AMENDMENT.


 


2.                                      BASE RENT.  COMMENCING ON DECEMBER 15,
2005, AND CONTINUING THROUGH THE TERM, TENANT SHALL, AT THE TIME AND PLACE AND
IN THE MANNER PROVIDED IN THE LEASE, PAY TO LANDLORD AS BASE RENT FOR THE SECOND
EXPANSION SPACE THE AMOUNTS SET FORTH IN THE FOLLOWING RENT SCHEDULE, PLUS ANY
APPLICABLE TAX THEREON:


 

SECOND EXPANSION SPACE

 

FROM

 

THROUGH

 

ANNUAL BASE
RENT RATE PER
SQUARE FOOT

 

MONTHLY
BASE RENT

 

 

 

 

 

 

 

 

 

December 15, 2005

 

June 14, 2011

 

$

11.50

 

$

10,431.46

* 

June 15, 2011

 

June 14, 2016

 

$

12.50

 

$

11,338.54

 

 

--------------------------------------------------------------------------------

*  Provided that Tenant is not in monetary default under the Lease beyond any
applicable notice and/or cure period, the monthly Base Rent and Operating
Expenses for each of the initial 6 months of the Term shall be abated (the “Rent
Abatement Period”).

 


3.                                      OPERATING EXPENSES.  COMMENCING ON
DECEMBER 15, 2005, TENANT’S PRO RATA SHARE OF OPERATING EXPENSES PAYABLE UNDER
ARTICLE 4 OF THE LEASE SHALL BE INCREASED TO TAKE THE SECOND EXPANSION SPACE
INTO CONSIDERATION.  FURTHER, PROVIDED THAT TENANT IS NOT IN MONETARY DEFAULT
UNDER

 

--------------------------------------------------------------------------------


 


THE LEASE BEYOND ANY APPLICABLE NOTICE AND/OR CURE PERIOD, THE MONTHLY OE
PAYMENT SHALL BE ABATED FOR THE RENT ABATEMENT PERIOD (DEFINED IN PARAGRAPH 2
ABOVE).


 


4.                                      CONDITION OF SECOND EXPANSION SPACE. 
THE SECOND EXPANSION SPACE IS ACCEPTED BY TENANT IN “AS IS” CONDITION AND
CONFIGURATION SUBJECT TO (A) ALL APPLICABLE PROVISIONS OF THE “WORK LETTER”
BETWEEN LANDLORD AND TENANT ATTACHED TO THIS AMENDMENT AS EXHIBIT “B”, AND (B)
LANDLORD’S REPAIR OBLIGATIONS UNDER SECTION 10.B. OF THE LEASE, AND (C) ANY
LATENT DEFECTS IN THE SECOND EXPANSION SPACE OF WHICH TENANT NOTIFIES LANDLORD
WITHIN 1 YEAR AFTER THE COMMENCEMENT DATE.  TENANT HEREBY AGREES THAT THE SECOND
EXPANSION SPACE IS IN GOOD ORDER AND SATISFACTORY CONDITION AND THAT, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AMENDMENT OR IN THE LEASE, THERE ARE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD
REGARDING THE SECOND EXPANSION SPACE, THE PREMISES, THE BUILDING OR THE
PROPERTY.


 


5.                                      EARLY ACCESS TO THE SECOND EXPANSION
SPACE.  FOLLOWING THE EFFECTIVE DATE OF THIS AMENDMENT, TENANT’S CONTRACTORS
MAY, UPON ADVANCE WRITTEN NOTICE TO LANDLORD, ENTER THE SECOND EXPANSION SPACE
FOR THE PURPOSE OF PERFORMING WORK IN PREPARATION FOR TENANT’S MOVE-IN
(INCLUDING, WITHOUT LIMITATION, INSTALLATION OF FURNITURE, FIXTURES AND
EQUIPMENT) PROVIDED THAT (I) SUCH WORK BY TENANT’S CONTRACTORS DURING THE
PROSECUTION OF “LANDLORD’S INITIAL WORK” AND THE “LANDLORD WORK” (AS SUCH TERMS
ARE DEFINED IN THE WORK LETTER ATTACHED AS EXHIBIT “B”) IS CONDUCTED IN A MANNER
AS TO NOT UNREASONABLY INTERFERE WITH LANDLORD’S INITIAL WORK AND THE LANDLORD
WORK OCCURRING IN OR AROUND THE SECOND EXPANSION SPACE, AND (II) PRIOR TO ANY
SUCH ENTRY, TENANT’S CONTRACTORS SHALL PROVIDE LANDLORD WITH CERTIFICATES OF
INSURANCE OR OTHER EVIDENCE OF INSURANCE REASONABLY ACCEPTABLE TO LANDLORD. 
COMMENCING ON THE DATE OF SUBSTANTIAL COMPLETION (DEFINED IN THE WORK LETTER) OF
THE LANDLORD WORK IN THE SECOND EXPANSION SPACE, AND CONTINUING THROUGH THE
COMMENCEMENT DATE, TENANT SHALL BE PERMITTED ACCESS TO THE SECOND EXPANSION
SPACE FOR THE PURPOSE OF INSTALLING FURNITURE, EQUIPMENT OR OTHER PERSONAL
PROPERTY IN THE SECOND EXPANSION SPACE, AND CONDUCTING TENANT’S BUSINESS
ACTIVITIES IN THE SECOND EXPANSION SPACE ONCE THE SECOND EXPANSION SPACE AND THE
BALANCE OF THE PREMISES ARE SUITABLE FOR LAWFUL OCCUPANCY.  ALL EARLY ACCESS TO
THE SECOND EXPANSION SPACE SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
LEASE AND THIS AMENDMENT EXCEPT THAT TENANT SHALL PAY NO RENT (DEFINED IN
SECTION 4.A OF THE LEASE) FOR SUCH EARLY ACCESS EVEN IF TENANT HAS OCCUPIED THE
SECOND EXPANSION SPACE FOR THE PURPOSE OF CONDUCTING BUSINESS.


 


6.                                      OPTION TO EXPAND.  BY LEASING THE SECOND
EXPANSION SPACE, TENANT HAS LEASED THE EXPANSION SPACE SET FORTH IN RIDER NO. 2
TO THE LEASE.  ACCORDINGLY, RIDER NO. 2 TO THE LEASE IS DELETED IN ITS ENTIRETY.


 


7.                                      ADDITIONAL PARKING PERMITS.  IN
CONNECTION WITH THE SECOND EXPANSION SPACE, PARAGRAPH 1 OF EXHIBIT E TO THE
LEASE SHALL BE AMENDED AS FOLLOWS:


 


(A)                                  TO ADD THREE (3) ADDITIONAL UNRESERVED
PARKING PERMITS ALLOWING ACCESS TO UNRESERVED SPACES IN THE BUILDING GARAGE; AND


 


(B)                                 TO ADD SEVEN (7) ADDITIONAL UNRESERVED
PARKING PERMITS ALLOWING ACCESS TO UNRESERVED SPACES IN, AT LANDLORD’S OPTION,
HOUSTON CENTER GARAGE 1, 4 HOUSTON CENTER GARAGE, AND/OR FIRST CITY TOWER
GARAGE.

 

2

--------------------------------------------------------------------------------


 

The additional parking permits described in Subparagraphs (a) and (b) above are
hereinafter called the “Second Expansion Space Parking Permits”.  Tenant shall
pay Landlord’s quoted monthly contract rate (as set from time to time) for the
Second Expansion Space Parking Permits, plus any taxes thereon.  The current
monthly contract rates for the Second Expansion Space Parking Permits are
$160.00 per permit for unreserved permits in the Building Garage, $170.00 per
permit for unreserved permits in the 4 Houston Center Garage, and $160.00 per
permit for unreserved permits in the Houston Center Garage 1 and First City
Tower Garage.  Tenant’s failure to pay for the Second Expansion Space Parking
Permits shall be an event of default under the Lease, subject to cure provisions
for monetary default as specified in the Lease.  The Second Expansion Space
Parking Permits are subject to all the terms and conditions set forth in the
Lease.  Notwithstanding the foregoing, provided that Tenant is not in default
under the Lease beyond any applicable notice and/or cure period, then during the
Rent Abatement Period (defined in Paragraph 2 above) Tenant’s parking charges
for the Second Expansion Space Parking Permits taken by Tenant shall be abated
100%, and during the 48 consecutive months of the Term thereafter (the “Parking
Charge Discount Period”), the parking charges for the Second Expansion Space
Parking Permits taken by Tenant shall be discounted by 50% of Landlord’s quoted
monthly contract rate (plus any taxes thereon); further, provided that Tenant is
not in default under the Lease beyond any applicable notice and/or cure period
during the 24 consecutive months of the Term following the Parking Charge
Discount Period, the parking charges for the Second Expansion Space Parking
Permits taken by Tenant shall be discounted by 35% of Landlord’s quoted monthly
contract rate (plus any taxes thereon).

 


8.                                      ADDITIONAL DOWNTOWN CLUB MEMBERSHIPS. 
IN CONNECTION WITH THE SECOND EXPANSION SPACE, SECTION 31.M OF THE LEASE IS
AMENDED TO ADD UP TO TWENTY (20) ADDITIONAL MEMBERSHIPS TO THE CLUB AS MAY BE
REQUESTED BY TENANT PURSUANT TO THE TERMS OF SECTION 31.M.  THE ADDITIONAL
MEMBERSHIPS ARE SUBJECT TO ALL THE TERMS AND CONDITIONS OF SECTION 31.M OF THE
LEASE.


 


9.                                      CONSENT.  THIS AMENDMENT IS SUBJECT TO,
AND CONDITIONED UPON, ANY REQUIRED CONSENT OR APPROVAL BEING UNCONDITIONALLY
GRANTED BY LANDLORD’S MORTGAGEE(S).  IF ANY SUCH CONSENT SHALL BE DENIED, OR
GRANTED SUBJECT TO AN UNACCEPTABLE CONDITION, THIS AMENDMENT SHALL BE NULL AND
VOID AND THE LEASE SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  IF
LANDLORD DOES NOT NOTIFY TENANT IN WRITING WITHIN THIRTY (30) DAYS FOLLOWING THE
EFFECTIVE DATE OF THIS AMENDMENT, THAT THIS AMENDMENT HAS NOT BEEN APPROVED BY
LANDLORD’S MORTGAGEE, THEN THIS AMENDMENT SHALL BE DEEMED APPROVED AS BETWEEN
LANDLORD AND TENANT.


 


10.                               BROKER.  TENANT REPRESENTS AND WARRANTS THAT
IT HAS NOT BEEN REPRESENTED BY ANY BROKER OR AGENT IN CONNECTION WITH THE
EXECUTION OF THIS AMENDMENT, EXCEPT PARTNERS COMMERCIAL REALTY, L.P. D/B/A NAI
HOUSTON.  TENANT SHALL INDEMNIFY AND HOLD HARMLESS LANDLORD AND ITS DESIGNATED
PROPERTY MANAGEMENT, CONSTRUCTION AND MARKETING FIRMS, AND THEIR RESPECTIVE
PARTNERS, MEMBERS, AFFILIATES AND SUBSIDIARIES, AND ALL OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, SERVANTS, PARTNERS, MEMBERS,
REPRESENTATIVES, INSURERS AND AGENTS FROM AND AGAINST ALL CLAIMS (INCLUDING
COSTS OF DEFENSE AND INVESTIGATION) OF ANY OTHER BROKER OR AGENT OR SIMILAR
PARTY CLAIMING BY, THROUGH OR UNDER TENANT IN CONNECTION WITH THIS AMENDMENT.


 


11.                               TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE
WITH RESPECT TO TENANT’S EXECUTION AND DELIVERY TO LANDLORD OF THIS AMENDMENT. 
IF TENANT FAILS TO EXECUTE AND DELIVER A SIGNED COPY OF THIS AMENDMENT TO
LANDLORD BY 5:00 P.M. (IN THE CITY IN WHICH THE PREMISES IS LOCATED) ON JUNE 17,

 

3

--------------------------------------------------------------------------------


 


2005, THIS AMENDMENT SHALL BE DEEMED NULL AND VOID AND SHALL HAVE NO FORCE OR
EFFECT, UNLESS OTHERWISE AGREED IN WRITING BY LANDLORD.  LANDLORD’S ACCEPTANCE,
EXECUTION AND RETURN OF THIS AMENDMENT SHALL CONSTITUTE LANDLORD’S AGREEMENT TO
WAIVE TENANT’S FAILURE TO MEET SUCH DEADLINE.


 


12.                               MISCELLANEOUS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE ONLY UPON FULL EXECUTION AND DELIVERY OF THIS AMENDMENT BY LANDLORD
AND TENANT.  THIS AMENDMENT CONTAINS THE PARTIES’ ENTIRE AGREEMENT REGARDING THE
SUBJECT MATTER COVERED BY THIS AMENDMENT, AND SUPERSEDES ALL PRIOR
CORRESPONDENCE, NEGOTIATIONS, AND AGREEMENTS, IF ANY, WHETHER ORAL OR WRITTEN,
BETWEEN THE PARTIES CONCERNING SUCH SUBJECT MATTER.  THERE ARE NO
CONTEMPORANEOUS ORAL AGREEMENTS, AND THERE ARE NO REPRESENTATIONS OR WARRANTIES
BETWEEN THE PARTIES NOT CONTAINED IN THIS AMENDMENT.  EXCEPT AS MODIFIED BY THIS
AMENDMENT, THE TERMS AND PROVISIONS OF THE LEASE SHALL REMAIN IN FULL FORCE AND
EFFECT, AND THE LEASE, AS MODIFIED BY THIS AMENDMENT, SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO, THEIR SUCCESSORS AND PERMITTED
ASSIGNS.


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

LANDLORD AND TENANT enter into this Amendment on          24, 2005 (the
“Effective Date”).

 

 

Landlord:

 

 

 

CRESCENT 1301 Mckinney, l.p.,

 

a Delaware limited partnership

 

 

 

By:

Crescent 1301 GP, LLC

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Robert H. Boykin, Jr.

 

 

 

 

  Robert H. Boykin, Jr.

 

 

 

  Senior Vice President

 

 

 

  Leasing

 

 

 

 

 

Tenant:

 

 

 

 

 

KEY ENERGY SERVICES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Kim B. Clarke

 

 

 

Name:

Kim B. Clarke

 

 

 

Title:

Vice President and Chief People Officer

 

 

5

--------------------------------------------------------------------------------